Per Curiam,
It is unfortunate for the appellant in this case, that he is not a member of the bar, and argues his appeal with the unwarranted feeling that he has not been treated with fairness. There is nothing in this record to suggest such a situation. The converse is clearly the fact, and an examination of the record demonstrates that the matter in controversy was fully and clearly presented by the trial judge to the jury. The dispute between the parties began in 1888, and after a number of hearings in different courts, and with different counsel representing him, it finally culminated in a trial before a jury, in which he was represented by counsel, when his rights *129were fairly presented for the consideration of a jury, and resulted in a verdict for the plaintiff and a new trial was refused.
The assignments of error, except the first, are not in conformity with our rules of court. The first one is, that the court erred in refusing to grant a new trial, and it has been very carefully considered. We are all of the opinion that the case was adequately submitted, that the verdict returned by the jury was warranted by the evidence, and that the court below properly refused to grant a new trial.
The judgment is affirmed.